 



Exhibit 10.10
AMENDMENT TO WARRANT TO PURCHASE
SHARES OF COMMON STOCK OF BANC STOCK GROUP, INC.
     THIS AMENDMENT TO WARRANT TO PURCHASE SHARES OF COMMON STOCK OF BANC STOCK
GROUP, INC. (this “Amendment”) is entered into as of this 9th day of November,
2006 by and between Diamond Hill Investment Group, Inc. (the “Company”) and
Roderick H. Dillon, Jr. (the “Holder”).
RECITALS:
     WHEREAS, on or about May 11, 2000, the Company, then known as Banc Stock
Group, Inc., issued a warrant (the “Warrant”) to the Holder to purchase
1,000,000 voting Class A common shares, no par value, of the Company; and
     WHEREAS, the Company and the Holder desire to amend the Warrant to permit,
in the sole discretion of the Company, the minimum statutory tax withholding and
the exercise price for the Warrant to be paid by methods in addition to payment
in cash;
     NOW, THEREFORE, in consideration of the mutual agreements set forth herein,
the Company and the Holder hereby agree as follows:
     1. All references in the Warrant to “Banc Stock Group, Inc.” are hereby
changed to “Diamond Hill Investment Group, Inc.”;
     2. Paragraph (a) Exercise of Warrant is hereby amended to add the following
after the second sentence of such paragraph:
“The payment accompanying the Purchase Form may be made (a) in cash or its
equivalent (e.g., by check) or (b) if permitted by the Company in its sole
discretion and to the extent permitted by applicable law, in shares of the
Company’s Common Stock having a Fair Market Value (as defined below) equal to
the aggregate Exercise Price of the shares of Common Stock being purchased,
provided that such shares have been owned by the Holder for no less than six
months (or such other period as established from time to time by the Company or
generally accepted accounting principles). The minimum statutory tax payable
upon the exercise of this Warrant may be paid (a) in cash, or (b) if permitted
by the Company in its sole discretion, by having the Company withhold from the
number of shares of Common Stock otherwise issuable to the holder pursuant to
the exercise of this Warrant a number of shares of common stock with a Fair
Market Value equal to the minimum statutory tax withholding due.
As used in this section, “Fair Market Value” means: (i) if the Common Stock is
listed on any established stock exchange including, without limitation, The
NASDAQ Stock Market, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Company deems reliable; (ii) if the Common
Stock is regularly quoted by a recognized





--------------------------------------------------------------------------------



 



Exhibit 10.10
securities dealer but selling prices are not reported, the Fair Market Value of
a share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the day of determination, as reported in The Wall
Street Journal or such other source as the Company deems reliable; or (iii) in
the absence of an established market for the Common Stock, the Fair Market Value
shall be determined in good faith by the Company.”
     3. Except as amended by this Amendment, the terms and provisions of the
Warrant shall continue in full force and effect.
     4. This Amendment shall be governed by the internal laws of the State of
Ohio without regard to such state’s conflicts or choice of law principles. This
Amendment may be executed in multiple counterparts and by electronic delivery or
facsimile, each of which shall be deemed and original and all of which taken
together shall constitute one and the same Amendment.
     IN WITNESS WHEREOF, the parties have executed or caused to be executed this
Amendment as of the date first above written.
DIAMOND HILL INVESTMENT
GROUP, INC.

                 
By:
               
Name:
 
 
     
 
Roderick H. Dillon, Jr.    
 
               
Title:
               
 
               

 